HENDERSON, Justice
(dissenting).
Notably, this ease is captioned: “In the Matter of the Abuse and Neglect of J.Y.” by the appellant; State captions its brief “In the Matter of J.Y., Abused and Neglected Child.” There was absolutely no testimony or evidence of any abuse and neglect of this child by the mother; hence, this child improperly was denominated an abused and neglected child and the mother’s rights were unlawfully terminated. Parents have a fundamental right to the custody of their offspring. It has been termed to be the “fundamental nature of parental rights.” Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Via Santosky, the sovereign must absolutely establish that there is clear and convincing evidence that a child is dependent and neglected. See also In re S.L., 419 N.W.2d 689, 692 (S.D.1988).
CHRONOLOGY
• Mother births child on October 6, 1991.
• State of South Dakota, through DSS, by ex parte order, seizes child from mother on October 7, 1991, a day after child is born.
• On October 8, 1991 custody order obtained by State of South Dakota vesting it with custody, pending any further hearings.
• Child, by this seizure, unable to suckle the mother. In my opinion, this amounts to cruel and inhumane treatment. If it was not cruel and inhumane treatment, such conduct is repugnant to the authorities and facts further set forth below.
• State obtains second custody order on November 7, 1991 granting further custody to State; said order specifically directs Social Services to make reasonable efforts to return the child to the child’s home.
• State, two weeks after the November 7, 1991 order directing it to make efforts to help mother, files a Notice of Intent to Terminate Parental Rights.
• Continuing in this lightning like scenario, adjudicatory hearing was held on January 22, 1992; trial court orally finds child to be abused or neglected; mother objects and dispositional hearing is scheduled in 60 days.
• Mother continues to try to obtain custody of her infant child and objects to Findings of Fact and Conclusions of Law which terminates her parental rights on June 25, 1992.
• When child was petitioned in as being abused or neglected, the child had never been in the custody of the mother except for its immediate entry from the womb. If the child was “abused” or “neglected,” the conclusion is obvious: Child had to be abused or neglected by the agents of South Dakota! She never had custody of the child!
There were never, absolutely never, any reasonable efforts to make a return of this child a possibility for the mother and the child.
Termination of parental rights have to be supported by clear and convincing evidence; further, that termination must be the least restrictive alternative available considering the child’s best interests. People in Interest of K.C., 414 N.W.2d 616, 620 (S.D.1987). It is noted by this writer that the DSS “monitored,” in its own vernacular, the progress of the expectant *864mother. The child was born full term and there were no medical complications during the pregnancy. Once the child came into this world, the State seized the newborn infant without any notice to this mother. State could apparently monitor the pregnancy but, as the time schedule reflects above, State did not make reasonable efforts to return the child to the mother and to the child’s home. It did not want to monitor mother and child. From the day that the child was born, until the Department of Social Services filed a Notice of Intent to Terminate Parental Rights, roughly 46 days had passed. An affirmative obligation to provide remedial services by the DSS exists under SDCL 26-8A-21; State did not, and could not, provide realistic help and resources in 46 days when the mother never had the baby — not even for 1 of those 46 days!
There is no question that the 25 year old female had borderline intelligence. This does not establish that the child is “dependent” or “neglected.” It is further noted that the mother took it upon herself, during her pregnancy, to seek assistance from the Department of Social Services, on her own accord. When she sought this help, the Department of Social Services let her know, and the testimony so reflects, that the State’s agents could not give her “hands on experience” because “the baby was not born yet — you know, we’re not able to actually teach her on the basis, burping; you know, feeding because there wasn’t a baby there to do that ...” Social Worker Rebecca Glasford, Transcript, pg. 82. It appears to me that the 14 day interlude between the circuit court judge explicitly requiring the DSS to make reasonable efforts and, on the 14th day, filing a Notice of Intent to Terminate Parental Rights, cries out more loudly than any other fact in this case because it unquestionably reflects that this mother never was given a real chance to nurture her child. In other words, the State had its mind made up. This does not satisfy the requirements outlined by the decision of the United States Supreme Court. The trial court took judicial notice of a previous termination. This does not carry the legal day because this is a new child, born at a different time, and with a mother who was never given a chance to nurture her child. The issues in this case are not the same as the issues in a previous case and thus an implied recognition of the doctrine of res judicata is inappropriate. The issues must be identical for res judicata to apply. Raschke v. DeGraff, 81 S.D. 291, 134 N.W.2d 294 (1965). The Department of Social Services, from the inception of this case, took the position that the mother was going to have another child, and could not care for the child because rights were terminated concerning another child mother had birthed. Said another way, she never was given a chance. I do- not believe that this exemplifies the law of this state, as handed down by our previous decisions. Nor does it meet the dictates of the United States Supreme Court. Our State Legislature has expressed the will of the people by SDCL 26-8A-21 that “the Department of Social Services ... shall make reasonable efforts to make it possible for the child to return to the home of the child’s parents, guardian or custodian." You can rub it or scrub it anyway you want to, but the conclusion is the same: It wasn’t done! There was no “clear and convincing evidence” reflecting that termination was the least restrictive alternative commensurate with the child's best interests. Thus, the decision on entering Findings of Fact and Conclusions of Law terminating this mother’s parental rights was clearly erroneous. Matter of A.H., 421 N.W.2d 71 (S.D.1988).
Have we become so calloused that we will permit a state agent to obtain an ex parte court order to seize a little infant out of a hospital and never permit the mother to hold a child or let it suckle? This governmental action is the epitome of the cradle to grave philosophy. Hereby, the DSS has boundless authority to create, by its administrative power, a total separation of mother and baby in South Dakota, via social experimentation, and without due process. This mother never had the child for one day! She was never given an opportunity to parent her infant. Dr. Ted Williams testified below and set forth three options *865to the termination of parental rights that he opined should be considered: (1) a foster care placement where both mother and child would be parented in a single foster home; thereby, he reasoned that she could be taught daily parenting skills with a “hands on” philosophy, namely that she would have the little baby to take care of and thereby her needs and the child’s needs could be monitored (2) a group home where the mother could live with the child, having interplay with other mothers and children experiencing similar experiences; under such option, there would be professionals attendant operating the group home facility (3) rather than to be inundated with various individuals and agencies giving her various suggestions and professional advice, that a single plan be developed enabling mother to know parental skills and to be permitted to exercise these skills without several conflicting viewpoints on how to handle her life. None of these options were explored or adopted. The curtain of the open mind was closed. Mother’s and child’s destiny were sealed at the instant the child emerged from the womb.
It is noted that there were witnesses, who testified below, although recognizing her intellectual and psychological problems, believed that there was some limited improvement by the mother in the very brief time after the child was born. So there was hope. And there was a reasonable alternative to the termination of the parental rights. There existed less restrictive alternatives. In re B.E., 287 N.W.2d 91 (S.D.1979).
In my opening paragraph, I reminded the reader of the fundamental rights that parents have to the custody of their offspring. In Skinner v. State of Oklahoma, 316 U.S. 535, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942), Mr. Justice Douglas addressed what he believed was “... a sensitive and important area of human rights.” At issue was a sterilization act in Oklahoma pertaining to habitual criminals. Basically, Justice Douglas, in delivering the opinion of the United States Supreme Court, focused on the right to have offspring, which he held was necessary to the perpetuation of the human race. Therein he expressed:
We are dealing here with legislation which involves one of the basic civil rights of man. Marriage and procreation are fundamental to the very existence and survival of the race. The power to sterilize, if exercised, may have subtle, far-reaching and devastating effects.
Skinner, 316 U.S. at 541, 62 S.Ct. at 1113.
In effect, is this what the State of South Dakota can do to this mother: Prevent her from having more children as punishment for prior acts or conduct? Is not this an invidious discrimination and oppressive treatment? I believe that it is. She should be at least given a chance to raise her child and not have it snatched from her at the moment it is born. In effect, the Department of Social Services is saying: “Lady, you are guilty before we have seen the evidence.” We cannot deny her the right to procreate and to bear children, and that is exactly what we are doing if we permit the Department of Social Services to treat her in this fashion. Approving of the conduct of the Department of Social Services in this case has a far reaching and devastating effect on a fundamental liberty, the right to bear children and the right to raise them. Child also has a right and that is a right to know his mother and his family, to have “roots,” if you will.
In conscience — in Law — I cannot join the majority opinion. Accordingly, I dissent.